Citation Nr: 0405804	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include colon removal.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to December 
1986.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a July 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In June 2003, the Board remanded 
this matter to the RO for consideration of any additional 
development or notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The matter has now been returned to the Board.  In a 
February 2003 statement, the veteran withdrew the issue of 
entitlement to entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).  Thus, that 
issue is not before the Board for appellate consideration.  

The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



REMAND

The veteran is seeking entitlement to service connection for 
a gastrointestinal disorder, to include colon removal.  
Service medical records demonstrate complaints and treatment 
relevant to gastrointestinal distress on two occasions, in 
September 1980 and September 1986.  Post-service medical 
records demonstrate a history of ulcerative colitis since 
1995.  In December 1998, the veteran underwent a total 
proctocolectomy due to mucosal ulcerative colitis.  The 
veteran was afforded a VA examination in June 2001.  At that 
time, the examiner noted impressions of ulcerative colitis, 
status post total colectomy in 1998, history of prolonged 
prednisone use, and questionable reactive dysphoria.  The 
examiner gave no opinion as to the etiology of the veteran's 
ulcerative colitis.  A February 2002 statement from a private 
physician indicates that an ileostomy was recommended.  At 
his October 2002 RO hearing, the veteran testified that he 
continued to self-medicate his gastrointestinal problems 
after his discharge from service until they became severe in 
1995.  The veteran also testified to receiving treatment at a 
private hospital in 1987 or 1988.  

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, VA may provide for the conduct of 
a medical examination when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA will consider a 
medical examination or opinion necessary when the record 
lacks sufficient medical evidence to decide the claim, but 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and establishes that the veteran suffered an 
injury in service, and indicates that the disability or 
symptoms may be associated with the veteran's military 
service.  Id.  In light of the circumstances of this case, 
the Board concludes that there is insufficient medical 
evidence of record to make a decision on the veteran's claim 
and a remand for a VA examination is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
gastrointestinal disability since 
December 2002.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should also 
specifically request any emergency room 
reports, treatment records, etc., from 
Methodist Hospital dated in 1987 or 1988.    

2.  The veteran should be afforded a VA 
specialist examination to determine the 
nature and etiology of his current 
gastrointestinal disability.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to identify any 
current gastrointestinal disability and 
associated symptomatology.  The examiner 
is also requested to offer an opinion as 
to whether the veteran's gastrointestinal 
disability, if any, is at least as likely 
as not related to the veteran's period of 
active service.  A complete rationale for 
any opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




